PER CURIAM:
After a careful consideration of the briefs and appendix and also of the voluminous documents submitted by appellant after the oral argument, with the permission of the Court, we find no sufficient showing of state action to bring the case within the orbit of the Civil Rights Act, 42 U.S.C. Section 1983 or otherwise to make out a cause of action of federal subject matter jurisdiction arising under the Constitution or the laws of the United States.
It appearing that defendants Dr. John A. Bianchi, formerly Assistant Director of Brooklyn State Hospital, and James S. Allen, formerly Commissioner of the New York State Department of Education, have died during the pendency of the case, and that no substitutions have been made, we think it not necessary to do more than make note thereof for the record.
Affirmed.